OPINION — AG — ** PER DIEM — RE COUNT (RECOUNT) — ELECTION ** QUESTION(1): SHOULD THE SECRETARY OF A COUNTY ELECTION BOARD BE ALLOWED PER DIEM FROM THIS DEPOSIT IN COUNTIES LESS THAN 15,000 POPULATION WHERE PER DIEM IS ALLOWED THE SECRETARY OF THE BOARD, IN ADDITION TO THE $420.00 ANNUAL COMPENSATION FOR KEEPING RECORDS, AS PROVIDED FOR IN 26 O.S. 24 [26-24](A), QUESTION(2): SHOULD PER DIEM BE PAID FROM THE CONTESTANT'S DEPOSIT TO THE SECRETARY OF THE OKLAHOMA COUNTY ELECTION BOARD, WHICH SECRETARY IS A FULL TIME EMPLOYEE OF THE COUNTY ELECTION BOARD ? — ANSWER TO (1): THE SECRETARY OF A COUNTY ELECTION BOARD, SUCH AS IS REFERRED TO BY YOU, IS ENTITLED TO RECEIVE PER DIEM OF $5.00 PER DAY FOR THE TIME HE IS ACTUALLY ENGAGED IN THE PERFORMANCE OF HIS DUTIES IN A RECOUNT AND THAT SAID PER DIEM SHOULD BE ALLOWED AND PAID, IF THE CONTESTANT IS NOT SUCCESSFUL IN THE RECOUNT, FROM THE $250.00 DEPOSIT MADE BY HIM, BUT IF HE IS SUCCESSFUL IN THE RECOUNT, SAID PER DIEM SHOULD BE PAID BY THE COUNTY., ANSWER TO (2): THE SECRETARY OF THE COUNTY ELECTION BOARD IS NOT ENTITLED TO BE PAID PER DIEM DURING A RECOUNT (OKLAHOMA COUNTY) AUTHORIZED BY 26 O.S. 391 [26-391], REGARDLESS OF WHETHER THE CONTESTANT IS SUCCESSFUL OR NOT. CITE: OPINION NO. AUGUST 25, 1950 — ELECTION BOARD (FRED HANSEN)